Name: Commission Regulation (EEC) No 1596/88 of 8 June 1988 amending Regulation (EEC) No 441/88 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: beverages and sugar;  foodstuff;  food technology
 Date Published: nan

 Avis juridique important|31988R1596Commission Regulation (EEC) No 1596/88 of 8 June 1988 amending Regulation (EEC) No 441/88 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 Official Journal L 142 , 09/06/1988 P. 0017 - 0017 Finnish special edition: Chapter 3 Volume 26 P. 0202 Swedish special edition: Chapter 3 Volume 26 P. 0202 *****COMMISSION REGULATION (EEC) No 1596/88 of 8 June 1988 amending Regulation (EEC) No 441/88 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1441/88 (2), and in particular Article 39 (9) thereof, Whereas experience shows that the same technical reasons which justify including grape must intended for concentration after 15 March in the quantities to be deducted from the quantities taken into account for determining the quantity of wine to be delivered for compulsory distillation are valid in respect of must intended for the preparation of grape juice and sparkling wine after that date; whereas it has proved necessary, in order to prevent discriminatory treatment, to extend the arrangements provided for concentrated must in the fourth subparagraph of Article 6 (1) of Regulation (EEC) No 441/88 (3) to grape juice and sparkling wine; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The fourth subparagraph of Article 6 (1) of Regulation (EEC) No 441/88 is hereby replaced by the following: 'In addition, for the 1987/88 wine year, producers may deduct quantities of grape must intended for the preparation of products other than table wine not yet processed by 15 March from the quantity referred to in the first subparagraph provided that they undertake to process them by 31 August. If such processing has not taken place by the latter date, producers must deliver for compulsory distillation, in the form of wine, a quantity resulting form the application of the percentage provided for in Article 8 to the quantity of unprocessed must, plus 20 %. That quantity must be delivered by the date fixed by the competent national authority prusuant to Article 12 (5).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 132, 28. 5. 1988, p. 1. (3) OJ No L 45, 18. 2. 1988, p. 15.